UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2016 Commission file number: 333-200112 BUSINESS FIRST BANCSHARES, INC. (Exact name of registrant as specified in its charter) For the transition period from to Louisiana 20-5340628 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 500 Laurel Street, Suite 101
